OPINION — AG — **** LIMITATIONS ON STATE HIGHWAY COMMISSION TO ENACT RULES OR REGULATIONS **** THE STATE HIGHWAY COMMISSION DOES NOT POSSESS THE POWER TO ENACT AN ENFORCEABLE RULE OR REGULATION FORBIDDING CONTRACTORS FROM USING IMPORTED STEEL IN PERFORMANCE OF THEIR CONTRACTS. THE STATE HIGHWAY COMMISSION HAS AUTHORITY TO ENACT RULES OR REGULATIONS WHICH WOULD REQUIRE A CONTRACTOR WHO BIDS A UNIT PRICE FOR STEEL BASED ON A PRICE QUOTE OBTAINED FROM A DOMESTIC SOURCE TO USE ONLY DOMESTIC STEEL IN THE PERFORMANCE OF HIS CONTRACT. CITE: 69 O.S. 1971 1101 [69-1101], 74 O.S. 1971 51 [74-51], 74 O.S. 1971 85.3 [74-85.3], OPINION NO. 69-314, 69 O.S. 1971 301 [69-301] (TODD MARKUM)